Citation Nr: 1416411	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-05 317A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a surgical scar of the abdomen.

4.  Entitlement to an initial compensable evaluation for the service-connected left knee osteoarthritis.

5.  Entitlement to an initial compensable evaluation for the service-connected sinusitis prior to March 6, 2012, and in excess of 10 percent beginning March 6, 2012.

6.  Entitlement to an initial compensable evaluation for the service-connected esophagitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 2004 to January 2009, including 15 months in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Benefits Delivery at Discharge Unit (BDDU) located at the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

In a November 2009 rating action, the BDDU denied the Veteran's claim of entitlement to service connection for traumatic brain injury (TBI).  In February 2010, the Veteran's notice of disagreement (NOD) in relation to three claims for compensable initial ratings and three claims for service connection was received; the TBI claim was specifically cited by the Veteran.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in February 2010 as to the TBI service connection claim.  Therefore that TBI service connection claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

The BDDU assigned noncompensable evaluations for the appellant's left knee, sinusitis and esophagitis disabilities in its June 2009 rating decision.  The appellant is appealing those initial ratings.  As a result, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

While the case was in appeal status, the appellant's disability evaluation for the service-connected sinusitis was increased (in a February 2013 rating decision) from zero percent 10 percent, effective from March 6, 2012.  However, it is presumed that the appellant is seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the evaluation of the service-connected sinusitis does not represent the maximum rating available for that disability, the appellant's claim remains in appellate status. 

Therefore, the issues on appeal are as listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a timely NOD, in February 2010, in disagreement with the denial of his for service connection for TBI.  Because the BDDU did not subsequently issue an SOC addressing that issue, the Board must remand the matter for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, review of the evidence of record reveals that the Veteran had been scheduled for a Board hearing to be held in Washington, DC on November 19, 2013.  However, in correspondence (fax) from the appellant dated October 31, 2013, the appellant advised VA that he was unable to attend that hearing due to academic obligations and asked that the Central Office Board hearing be cancelled.  The appellant requested that he be scheduled for a videoconference hearing instead.  (This would presumably be held at the RO nearest the Veteran's residence.)

Therefore, under the provisions of 38 C.F.R. § 20.704, the Board finds that the Veteran has shown good cause for cancelling his November 19, 2013 Board hearing.  In view of the foregoing, the appeal must be remanded so that the Veteran can be scheduled for a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action: 

1.  Examine the Veteran's claim for service connection for TBI.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal, should this issue be returned to the Board.

2.  Schedule the appellant for a hearing before a Veterans Law Judge at the appropriate RO, as the docket permits and specifically:

      Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

      Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record. 

      Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions. 

3.  All correspondence pertaining to this matter must be associated with the claims file.

4.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

